Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 July 2020 has been entered.
  	Applicant’s amendment submitted on 22 July 2020, in which claims 4, 6-8, 11, 12 have been amended, claim 13 has been cancelled, and new claims 14-18 have been added, is acknowledged.
Claims 4, 6-12, 14-18 are pending in the instant application. 
Claims 9 and 10 are withdrawn, as being drawn to a non-elected invention.
Claims 4, 6-8, 11-12, 14-18 are being examined on their merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 July 2020 is acknowledged and considered. 
Response to arguments of 22 July 2020
In view of Applicant’s amendment of 22 July 2020, all the rejections to claim 13 are herein withdrawn. Claim 13 has been cancelled.
On 22 July 2020, Applicant has amended independent claim 4 to be drawn to a method of treating a hematologic cancer selected from a leukemia, a lymphoma and a myeloma in a subject 
In view of Applicant’s amendment of 22 July 2020, the rejection of claims 4, 6-8, 11-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for reciting a method of treating a RSK-2 dependent hematological cancer in a subject in need thereof […], is herein withdrawn. 
In view of Applicant’s amendment of 22 July 2020, the rejection of claims 4, 6-8, 11-13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description,  is herein withdrawn. 
Applicant’s arguments (Remarks of 22 July 2020, pages 9-13) against the rejection of claims 4, 6-8, 11-13 under 35 U.S.C. 103 over Arndt, in view of Kang, have been considered.
Applicant argues (page 9, third paragraph) that Arndt is silent on treatment of RSK-2 dependent hematologic cancer with the instant compounds, and Arndt provides no guidance to why a POSITA would be directed toward treating an RSK-2 dependent leukemia, lymphoma or myeloma with the compounds of the instant invention. This argument is not persuasive. In response, the instant claims, as of 22 July 2020, do not recite a RSK-2 dependent leukemia, lymphoma or myeloma. Rather, the instant claims are drawn to a method of treating a leukemia, a myeloma or a luymphoma with a compound selected from 3 specific compounds; such a method has been disclosed by Arndt. 
Applicant argues (page 9, last paragraph, page 10, first paragraph) that Arndt discloses over 700 compounds; that there is no reason to select the instant 3 compound from the compounds of Arndt (page 10); that Arndt does not suggest instant compound 1, 2 or 3 as lead compounds (page 10, last paragraph); and that Arndt does not teach that the compound decreases the phosphorylation of RSK-2 relative to the phosphorylation of RSK-2 in the absence of the compound (page 11, first paragraph). In response, Arndt teaches a method of treating a leukemia, a lymphoma or a myeloma with a compound of formula (I), such as compounds 52, 25, 182, which are the very compounds in the instant claims. Further, while Arndt discloses biological data for 443 compounds (Table 2); compounds 52, 25, 182 are three of the most potent compounds (in vitro IC50 <= 0.1 M, EC50 in cells <= 1M). Thus, a method of treating the instant diseases with the compounds in the instant claims has been disclosed by Arndt. 
Applicant argues (page 11) that none of the three RSK-specific inhibitors disclosed by Kang share structural similarities with instant compound 1, 2 or 3, and there is no motivation to develop the compounds of the instant disclosure for the treatment of an RSK-2 mediated hematological cancer selected from a leukemia, lymphoma or myeloma (page 12, first paragraph). Applicant argues (page 12) that combining the teachings of Arndt and Kang fails to result in the instant invention with a reasonable expectation of success. Applicant argues (page 13) that different inhibitors have distinct activity profiles. Applicant argues (page 13) that one of ordinary skill in the art could not have reasonably expected that compound 1, 2 or 3 would 
 In response, the examiner’s position is that, even though Arndt does not specifically teach that any of the compounds 52, 25, 182 decrease the phosphorylation of RSK-2 relative to the phosphorylation of RSK-2 in the absence of compound, as in the instant claims, the ability to decrease the phosphorylation of RSK-2 in a subject upon administration, is an inherent property of the compound. In the instant case, decreasing phosphorylation of RSK-2 is inherently associated with treatment of a subject suffering from leukemia, lymphoma or myeloma by administering compound 52, or compound 25, or compound 182. Therefore, practicing the method of Arndt would inherently practice the method herein claimed.
The examiner acknowledges, reading the Specification, that the specific compounds of claim 4 are compounds that bind to the ATP-binding pocket of PDK1 and also show significant inhibition of the PIF-tide binding. Applicant has discovered that these 3 specific compounds listed in claim 4- which have been known as PDK1 inhibitors useful to treat hematologic cancers such as myeloma or lymphoma, or subtypes thereof- have a distinct mechanism of binding; these compounds are dual binders, they bind both at the ATP site of PDK1 and in the allosteric PIF binding pocket. But the examiner wishes to emphasize that the compounds were known, and their ability to bind PDK1 and treat hematologic cancer was also known.
While the mechanism by which these compounds bind to PDK1 (dual inhibitors) is taught in the Specification, the instant claims are drawn to a method of treating a subject having hematologic cancer, with the very same active compound, any of the three compounds in claim 4, in the same manner, i.e. administration to the same patient population (patients suffering from hematologic cancer), as described in the reference by Arndt. Even though Arndt does not 
For all these reasons, the rejection of the claims is maintained and a modified rejection to the claims under 35 U.S.C. 103 is made below, based on Applicant’s amendment of 22 July 2020.
Applicant’s arguments (Remarks of 22 July 2020, pages 13-18) against the rejections of the instant claims on the ground of nonstatutory obviousness-type double patenting over claims 1, 10, 12, 15 of U.S. Patent 10,030,016, in view of Kang; and over claims 35-38, 45-46 of co-pending U.S. Patent Application 16/185,793, in view of Kang, have been considered.
Applicant re-iterates the same arguments as presented (see above) in the rejection under 35 U.S.C. 103, namely instant compound 1, 2 or 3 are not lead compounds; claims in the reference application are drawn generally to cancer, not to an “RSK-2 dependent cancer”; Kang’s RSK-2 inhibitors are structurally different from the instant compounds’ no motivation to combine with Kang; no reasonable expectation of success. In response, claims 12 and 15 in U.S. Patent 10,030,016 are drawn to a method of treating acute myeloid leukemia, which is a disease of the instant claims; further, claim 10 in U.S. Patent 10,030,016 specifically lists 16 compounds, one of the 16 compounds is a compound of the instant claims; other two compounds listed in claim 10 are direct structural homologs of the instant compounds. Further, Applicant’s arguments are not persuasive because the instant claims do not recite “an “RSK-2 dependent cancer”.

Application 16/185,793 is now abandoned; as a result, the rejection of the instant claims on the ground of nonstatutory obviousness-type double patenting over claims 35-38, 45-46 of co-pending U.S. Patent Application 16/185,793, in view of Kang, is herein withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4, 6-8, 11-12, 14-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hansen et al. (Abstract C198, In: Proceedings of the AACR-NCI-EORTC International Conference: Molecular Targets and Cancer Therapeutics; November 5-9, 2015, Boston; Mol Cancer Ther 2015, 14 (12 Suppl 2); Abstract C198, cited in PTO-892).

Hansen teaches that compound SNS-510 has anti-proliferative activity by inhibition of phosphorylation of PDK1, RSK and AKT. Thus, Hansen teaches that the compound decreases phosphorylation of RSK-2 relative to the phosphorylation of RSK-2 in the absence of compound.
Han also teaches that compound SNS-510 showed strong anti-proliferative activity in a number of hematologic cancer cell lines, namely human cell lines MOLM-13 (acute myeloid leukemia (AML)), MV4-11 (AML), U-2932 (ABC-diffuse large B cell lymphoma), U-266 (multiple myeloma) and RPMI-8226 (multiple myeloma).
As such, a method of instant claims 4, 6-8, 11-12, 14-18 is anticipated by Hansen.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	
 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 6-8, 11-12, 14-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Arndt et al. (US 2012/0208819, cited in PTO-892 of 26 June 2019). 

Arndt specifically teaches (Table 1, page 282) the following compound: 

    PNG
    media_image1.png
    139
    360
    media_image1.png
    Greyscale
, which is the instant elected species, and Arndt also teaches (Table 1, page 271, page 335) the following compounds:

    PNG
    media_image2.png
    162
    341
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    124
    358
    media_image3.png
    Greyscale


which are compounds of instant formula I of instant claims 6, 11, 12,
as PDK1 inhibitors, useful to treat PDK1-mediated diseases.  Arndt teaches that the compounds of the invention are useful to treat [0152] anaplastic large-cell lymphoma, leukemia 
Thus, Arndt discloses the very compounds of instant formula I as PDK1 inhibitors useful to treat hematological cancers namely anaplastic large-cell lymphoma, acute myeloid leukemia, T-cell leukemia, chronic lymphocytic leukemia, multiple myeloma, which are diseases of instant claims 4, 7, 8, 14-18.
Alternatively, it would be obvious to treat a subtype of anaplastic large-cell lymphoma, or of acute myeloid leukemia, or of T-cell leukemia, or of chronic lymphocytic leukemia, or of multiple myeloma, with a PDK1 inhibitor compound 52, 25 or 182 disclosed by Arndt, with the expectation that said compound is effective to treat a hematological cancer selected from  anaplastic large-cell lymphoma, acute myeloid leukemia, T-cell leukemia, chronic lymphocytic leukemia, and multiple myeloma, or a subtype thereof.
Even though Arndt does not specifically teach that any of the compounds 52, 25, 182 decrease the phosphorylation of RSK-2 relative to the phosphorylation of RSK-2 in the absence of compound, as in the instant claims, the ability to decrease the phosphorylation of RSK-2 in a subject upon administration, is an inherent property of the compound. In the instant case, decreasing phosphorylation of RSK-2 is inherently associated with treatment of a subject suffering from leukemia, lymphoma or myeloma by administering compound 52, or compound 25, or compound 182. Therefore, practicing the method of Arndt would inherently practice the method herein claimed.
Since Arndt teaches administration of the very same compound, to the very same patient population, patients suffering from leukemia, lymphoma or myeloma, or subtypes thereof -such as anaplastic large-cell lymphoma, acute myeloid leukemia, T-cell leukemia, chronic 
As such, claims 4, 6-8, 11-12, 14-18 are rejected as being anticipated or, alternatively, rendered obvious by Arndt.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	



Claims 4, 6-8, 11-12, 14-18 are rejected under 35 U.S.C. 103 as obvious over Arndt et al. (US 2012/0208819, cited in PTO-892 of 26 June 2019), in view of Kang et al. (Expert Opinion on Therapeutic Targets 2011, 15 (1), 11-20, cited in PTO-892 of 22 January 2020). 
Arndt teaches a method of treating [0152] anaplastic large-cell lymphoma, leukemia (e.g. acute myeloid leukemia, T-cell leukemia, chronic lymphocytic leukemia), multiple myeloma with inhibitors of PDK1. 
Arndt specifically teaches (Table 1, page 282) the following compound: 

    PNG
    media_image1.png
    139
    360
    media_image1.png
    Greyscale
, which is the instant elected species, and Arndt also teaches (Table 1, page 271, page 335) the following compounds:

    PNG
    media_image2.png
    162
    341
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    124
    358
    media_image3.png
    Greyscale


which are compounds of instant claim 4,
as PDK1 inhibitors, useful to treat PDK1-mediated diseases. 
Thus, Arndt discloses the very compounds of instant claim 4 as PDK1 inhibitors useful to treat hematological cancers namely anaplastic large-cell lymphoma, acute myeloid leukemia, T-cell leukemia, chronic lymphocytic leukemia, multiple myeloma, which are diseases of instant claims  4, 7, 8, 14-18.

Kang (Expert Opinion on Therapeutic Targets 2011, 15 (1), 11-20) teaches targeting RSK2 in human hematopoietic malignancies (point 2, page 12, right column). Kang teaches the link between PDK1 and RSK2 activation (Figure 1, also last three lines, page 11, first paragraph, page 12, left column). Based on Figure 1 disclosed by Kang, inhibitors of PDK1 are expected to block RSK2 activation. Kang teaches that targeting RSK2 represents a potential effective anti-cancer therapy in treatment of relevant human cancers such as t(4; 14) multiple myeloma.


Even though Arndt does not specifically teach that any of the compounds 52, 25, 182 decrease the phosphorylation of RSK-2 relative to the phosphorylation of RSK-2 in the absence of compound, as in the instant claims, the ability to decrease the phosphorylation of RSK-2 in a subject upon administration, is an inherent property of the compound. In the instant case, decreasing phosphorylation of RSK-2 is inherently associated with treatment of a subject suffering from leukemia, lymphoma or myeloma by administering compound 52, or compound 25, or compound 182. Therefore, practicing the method of Arndt would inherently practice the method herein claimed.
Since Arndt teaches administration of the very same compound, to the very same patient population, patients suffering from leukemia, lymphoma or myeloma, or subtypes thereof -such as anaplastic large-cell lymphoma, acute myeloid leukemia, T-cell leukemia, chronic 
As such, claims 4, 6-8, 11-12, 14-18 are rejected as prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form 

Claims 4, 6-8, 11-12, 14-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims 1, 10, 12, 15 of U.S. Patent 10,030,016 (cited in PTO-892 of 26 June 2019), in view of Kang et al. (Expert Opinion on Therapeutic Targets 2011, 15 (1), 11-20, cited in PTO-892 of ). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 10, 12, 15 of U.S. Patent 10,030,016 render obvious the instant claims.
Claims 1, 10, 12, 15 of U.S. Patent 10,030,016 are drawn to a method of treating acute myeloid leukemia with a compound of formula I, or with a specific compound listed in claim 10. The genus of compounds of formula I encompasses the instant compounds. Compounds column 791, lines 40-45, and column 792, lines 50-55, of claim 10 of U.S. Patent 10,030,016 are direct structural homologs (H vs. CH3) of compounds of instant claim 4; compound column 791, lines 50-55 of claim 10 of U.S. Patent 10,030,016 is one of the compounds in instant claim 4.
Kang teaches targeting RSK2 in human hematopoietic malignancies (point 2, page 12, right column). Kang teaches the link between PDK1 and RSK2 activation (Figure 1, also last three lines, page 11, first paragraph, page 12, left column). Kang teaches that targeting RSK2 represents a potential effective anti-cancer therapy in treatment of hematopoietic cancers.
It would be obvious to treat acute myeloid leukemia (claims 12, 15), with a compound disclosed by claims 1, 10, 12, 15 of U.S. Patent 10,030,016. The person of ordinary skill in the 
Even though claims 1, 10, 12, 15 of U.S. Patent 10,030,016 do not specifically teach that the compounds decrease the phosphorylation of RSK-2 relative to the phosphorylation of RSK-2 in the absence of compound, as in the instant claims, the ability to decrease the phosphorylation of RSK-2 in a subject upon administration, is an inherent property of the compound. 
Since claims 1, 10, 12, 15 of U.S. Patent 10,030,016 teach administration of the very same compound, to the very same patient population, patients suffering from leukemia/ acute myeloid leukemia to treat said patients, said compound, upon administration, will elicit the same effect on the phosphorylation of RSK-2 in said patients. 
As such, claims 1, 10, 12, 15 of U.S. Patent 10,030,016 render obvious the instant claims.

Claims 4, 6-8, 11-12, 14-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims 1, 10 of U.S. Patent 9,546,165 (cited in PTO-892), in view of Kang et al. (Expert Opinion on Therapeutic Targets 2011, 15 (1), 11-20, cited in PTO-892 of  22 January 2020). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 10 of U.S. Patent 9,546,165 render obvious the instant claims.
Claims 1, 10 of U.S. Patent 9,546,165 are drawn to a compound of formula I; claim 10 lists 16 specific compounds. Compounds column 839, lines 60-65, and column 841, lines 15-25, of claim 10 of U.S. Patent 9,546,165 are direct structural homologs (H vs. CH3) of compounds of 
The Specification of U.S. Patent 9,546,165 teaches (column 64, lines 36-38) that the compounds of the invention are PDK1 inhibitors useful to treat hematological cancers namely anaplastic large-cell lymphoma, acute myeloid leukemia, T-cell leukemia, chronic lymphocytic leukemia, multiple myeloma, which are diseases of instant claims 4, 7, 8, 14-18.
Kang teaches targeting RSK2 in human hematopoietic malignancies (point 2, page 12, right column). Kang teaches the link between PDK1 and RSK2 activation (Figure 1, also last three lines, page 11, first paragraph, page 12, left column). Kang teaches that targeting RSK2 represents a potential effective anti-cancer therapy in treatment of hematopoietic cancers.
It would be obvious to treat acute myeloid leukemia, with a compound disclosed by claims 1, 10 of U.S. Patent 9,546,165. The person of ordinary skill in the art would have administered a compound of claims 1, 10 of U.S. Patent 9,546,165 to a subject in need thereof, in a method of treating a hematological cancer namely anaplastic large-cell lymphoma, acute myeloid leukemia, T-cell leukemia, chronic lymphocytic leukemia, multiple myeloma, or acute myeloid leukemia, with the expectation that said compound is effective to treat said hematological cancer. 
Even though claims 1, 10 of U.S. Patent 9,546,165 do not specifically teach that the compounds decrease the phosphorylation of RSK-2 relative to the phosphorylation of RSK-2 in the absence of compound, as in the instant claims, the ability to decrease the phosphorylation of RSK-2 in a subject upon administration, is an inherent property of the compound. 
Since U.S. Patent 9,546,165 teaches administration of the very same compound, to the very same patient population, patients suffering from leukemia, lymphoma or myeloma, or subtypes thereof -such as anaplastic large-cell lymphoma, acute myeloid leukemia, T-cell leukemia, chronic lymphocytic leukemia, multiple myeloma- to treat said patients, said 
As such, claims 1, 10 of U.S. Patent 9,546,165 render obvious the instant claims.

Conclusion
Claims 4, 6-8, 11-12, 14-18 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627